Citation Nr: 0731678	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, disorganized type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  On appeal, in August 2006, the 
Board denied an increased rating for schizophrenia.  On 
further appeal, in August 2007, the United States Court of 
Appeals for Veterans Claims issued an order vacating the 
Board decision and remanding the matter for readjudication 
consistent with the parties' Joint Motion for Remand.   

In August 2006, the Board referred for appropriate RO action 
an apparent informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  See VA Form 9, received in 
February 2004.  This matter is again REFERRED for RO action.    


FINDING OF FACT

Schizophrenia, disorganized type, does not produce more than 
occupational and social impairment with reduced reliability 
and productivity; it does not produce occupational and social 
impairment with deficiencies in most areas or total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased schedular rating for 
schizophrenia, disorganized type, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Service connection has been in effect for schizophrenia, 
disorganized type, with an initial 50 percent rating, since 
July 25, 1991.  The veteran filed an increased rating claim 
in April 2003.  The RO denied a rating higher than 50 percent 
in June 2003, and appeal was taken from that decision.  
Where, as here, service connection has long been in effect 
and a higher rating is sought for the service-connected 
disability, the primary concern is evidence of current extent 
of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Schizophrenia, disorganized type, is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9201.  Under the General Rating 
Formula for Mental Disorders, the next higher rating of 70 
percent is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  A 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Pertinent evidence includes VA clinical records dated in late 
2002 and thereafter, and a May 2003 VA "mental disorders" 
examination report.  The record does not reflect a specific 
contention or evidence to the effect that schizophrenia has 
worsened since the March 2003 examination.  Thus, the Board 
finds the evidentiary record, to date, adequate for present 
evaluation of this claim, and such evidence is considered 
below in accordance with Diagnostic Code 9201 criteria.

Psychiatric impairment significant enough to manifest in 
violent ideation, intent, or plan, or spatial disorientation, 
or cognitive dysfunction, is not demonstrated. VA clinical 
records dated within the time period pertinent to this appeal 
reflect use of Risperidone.  They reflect reports of 
occasional auditory hallucination and some difficulty keeping 
thoughts organized; however, clinicians have said that the 
veteran is alert, pleasant, cooperative, spontaneous, and 
oriented, "NAD" (apparently to indicate "nothing abnormal 
detected").  See August and November 2003 VA clinical 
records; May 2003 VA examination report.  At the 2003 VA 
examination, the veteran demonstrated logical and goal-
directed thought processes, and insight and understanding of 
his psychiatric problem.  Further, no clinical evidence of 
impaired impulse control, such that the veteran might be in 
danger of harming himself or others due to rage or anger, is 
documented.  Also, although the veteran reported in August 
2003 that he had difficulty getting along with his neighbors, 
in November 2003, he said that his anger has "improved" and 
that he is not "having problems with the neighbors."  In 
November 2003, a VA registered nurse noted that the veteran's 
"depression" is "in control."  Even though the veteran 
reported "some sadness without hopelessness," mildly 
anxious and perplexed mood, and apparently demonstrated 
"bizarre" and "blunted" affect, he consistently denied 
suicidal and homicidal ideation.  See August and November 
2003 VA clinical records.  The 2003 VA examination findings 
include reported history of depressive episodes, but the 
clinical impression was of "mildly depressed" mood, and 
affect "appropriate to the situation."  Such evidence does 
not support a conclusion that he has severe depression or 
psychiatric symptoms significant enough to impede independent 
functioning, or that he is divorced from reality.

The Board has considered November 2003 VA clinical records 
indicating that the veteran had been treated with Risperidone 
for four months, apparently for reported hallucinations.  At 
the time, the veteran reported that visual hallucinations 
occurred "sometimes" and that he did not have auditory 
hallucinations.  The November 2003 records indicate that a VA 
nurse determined that the veteran should be administered an 
increased dose of Risperidone (1 mg to 2 mg).  However, the 
discussion in those records, when viewed along with VA 
clinical records dated before November 2003, does not reflect 
clinical findings that comport with a conclusion that the 
veteran actually has more severe or frequent psychotic 
manifestations.  The VA nurse who authored the November 2003 
clinical records characterized the 1 mg of Risperidone as a 
low dose and described the veteran as "slight" or 
"somewhat" symptomatic on that low dose, as she increased 
the dose to 2 mg.  More significantly, being "somewhat" or 
slightly symptomatic - even with the occasional visual 
hallucination - would not support a conclusion that the 
veteran was totally impaired socially and occupationally, or 
even that he had deficiencies in most areas.  Moreover, even 
with the change in dosage, there is indication that the 
veteran's psychiatric state remained relatively stable or at 
least did not increase in severity between the time period 
relevant to this appeal, which would tend not to support a 
conclusion that the VA nurse's approval of an increased 
dosage is, to the exclusion of other relevant evidence, 
indicative of an increase in psychotic symptoms such that a 
70 or 100 percent rating is warranted.  See, e.g., May 2003 
VA examination report documenting reports of "occasional" 
auditory hallucinations; November 2003 VA clinical records 
documenting a denial of auditory hallucinations and 
improvements in anger control and sleeping.           

Preoccupation with obsessional rituals that interfere with 
daily functioning is not clinically demonstrated.  Neither 
the VA clinical records, nor the 2003 VA "mental disorders" 
examination report, documents clinical evidence thereof.

Nor is speech impairment attributed to psychiatric disability 
shown.  No clinician has indicated during the last several 
years that he or she is not able to comprehend the veteran's 
verbal communication, or that the veteran was unable to 
effectively communicate information about his psychiatric 
symptoms.  On the contrary, a VA medical doctor said, in 
August 2003, that the veteran's speech pattern was normal, 
and that the veteran's thought processes were logical and 
goal-directed.  Such evidence would indicate that the veteran 
was able to communicate in a sufficiently coherent and clear 
manner his thought process.

The veteran is able to attend to basic appearance and hygiene 
needs.  VA clinical records dated in November 2003 indicate 
that the veteran appeared "neatly groomed and attired in 
casual clothes."  Even earlier, in August 2003, a VA medical 
doctor said the veteran was "adequately dressed and 
groomed."

The inability to establish and maintain effective 
interpersonal relationships is another evaluation criterion.  
The veteran reportedly lives with a girlfriend, with whom he 
has a good relationship, according to 2003 VA clinical 
records.  At the VA examination, he reported that he 
socializes with friends and attends church regularly.  He has 
a hobby (gardening) and keeps himself busy working around the 
house.  Thus, overall, the evidence does not support a 
conclusion that the veteran's psychiatric impairment is so 
significant that ability to establish and maintain effective 
interpersonal relationships is impeded.  The mere fact that 
the veteran has been divorced several times, in the context 
of other negative evidence, is not sufficient to show 
impairment commensurate to a 70 percent or total rating.  On 
this point, the Board has considered the representative's 
argument that a history of multiple divorces is evidence of 
inability to maintain effective interpersonal relationships.  
Although it is certainly plausible that the ability to 
maintain a close, stable, long-term relationship, such as a 
good marriage, might be challenged by multiple factors, such 
as the veteran's psychiatric impairment, it is not 
reasonable, in the Board's view, to conclude wholesale that 
that veteran's divorce history is definitive evidence of 
schizophrenia so significant that that the sole, or even 
primary, cause of the veteran's multiple marriages.  Such a 
conclusion would, for instance, completely ignore whatever 
role the veteran's former spouses played in the success or 
lack of success of the marriages.  The facts that the veteran 
has been able to initiate or engage in multiple personal 
relationships leading to marriage, and that he now has a 
live-in girlfriend, friends, and regular contact with church 
congregants, viewed in conjunction with other evidence 
tending not to support a higher rating as discussed elsewhere 
in this decision, would tend to erode the probative value of 
the representative's argument.

Global Assessment of Functioning (GAF) scores of 50 (May 
2003) and 45 (August 2003) were assigned.  (GAF is a scale 
from 0 to 100, on psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness, 
with 100 representing superior functioning.) Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  A 
score between 41 and 50 represents serious symptoms or 
impairment in social, occupational, or school functioning.  
Largely negative clinical evidence of manifestations 
commensurate to a score of 45-50 (particularly, lack of 
evidence of suicidal ideation and severe obsessional rituals; 
lack of any friends) is instructive.  In other words, the 
Board has considered the GAF scores in the context of the 
totality of clinical evidence, even though the General Rating 
Formula for Mental Disorders does not specifically require it 
to do so, and the clinical records do not actually 
demonstrate that the veteran is, or has been, experiencing, 
symptoms commensurate to the scores, or to 70 percent or 
total ratings.  

Further, the Board has considered the July 2003 statement 
signed by local sheriff and police chief on the veteran's 
behalf.  The statement is deemed competent to the extent the 
individuals are reporting their personal knowledge, through 
observation, of the veteran's legal problems ("problems with 
neighbors" the veteran reportedly sued; problems with law 
enforcement) and apparent paranoia (the veteran reported that 
the highway patrol has been following him) and mood problems 
(the veteran becomes agitated easily).  These problems were 
reported, as well, to VA clinicians and it is evident that 
those reports were considered.  The Board has weighed the 
probative value of the statements and they do not add 
information in the context of clinical records that would 
materially affect the evaluation of the increased rating 
claim.  

The veteran reported that he was last gainfully employed in 
the early 1970s.  See July 1997 and May 2003 VA examination 
reports; April 1998 VA clinical records.  The record 
indicates that the veteran also has multiple non-psychiatric 
health problems, including shoulder and back injury 
residuals.  The veteran's own reports over the years, long 
before he initiated the instant increased rating claim, 
suggest strongly that his physical problems might be the 
primary factor in terms of employability consistent with his 
prior employment experience.  See in particular April 1998 
clinical record (the veteran reported that he retired from 
working in 1972, and cannot walk or work as a bulldozer 
operator); December 1994 and July 1997 VA examination reports 
(the veteran reported he had worked at a steel plant and 
paper mill, and cannot work due to a combination of back 
problems and nervousness).  It is noted schizophrenia is the 
only service-connected disability and service connection was 
not even in effect until 1997.  No clinician has opined, 
during the time period pertinent to this appeal, that the 
veteran is significantly impaired in occupational functioning 
due to exacerbated schizophrenic symptoms.  

Notwithstanding the foregoing, the Board has considered 
whether the disability picture presented based on 
schizophrenia is such that referral for extraschedular 
evaluation is warranted, as the motion granted by the Court 
instructs the Board to do so on the basis of a notation in a 
July 1997 examination report that the veteran "had been 
unable to work due in part to his nervousness. . .".  The 
July 1997 examination report - which is significantly before 
the 2003 claim that led to this appeal - noted in the 
veteran's history that the veteran had not worked "since 
1972 because of a combination of his back problems and 
nervousness."  First, it is not clear that this is the 
opinion of the examiner, rather than a statement given by the 
veteran.  Second, this statement does not attribute the 
veteran's employment status to his service-connected 
psychiatric impairment alone.

After considering the evidence, the Board concludes that it 
does not support referral for an extraschedular evaluation.  
Ordinarily, VA ratings schedule will apply unless there are 
exceptional or unusual factors that render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  Bagwell v. Brown, 9 Vet. App. 157 
(1996); see also VAOPGCPREC 6-96. 

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that service-
connected disability produces marked interference with his 
employment or precipitates frequent hospitalization.  
According to VA clinical records, the last hospitalization 
was some five years before the veteran filed the increased 
rating claim from which this appeal arose.  Even records from 
that hospitalization reflects a clinical impression that the 
veteran "showed very little evidence of mental disease, 
although, he had a diagnosis of schizophrenia for many years 
. . . [h]e is alert and oriented . . ."  Although the 
veteran has had VA mental health consultations in and after 
2003, it is noted that the clinical records since 1998, 
before the 2003 claim filing, do not reflect confinement or 
hospitalization for  exacerbated schizophrenia 
manifestations, and the Board has discussed why more recent 
clinical records do not support higher evaluation.  Nor do 
the recent records indicate that the veteran was confined or 
hospitalized.  And, although retirement or voluntary removal 
of oneself from the workforce for whatever reason certainly 
does not preclude consideration for extraschedular 
evaluation, the fact that the veteran stopped working more 
than 30 years ago from jobs for which physical strength and 
mobility seem to have been primary requirements, viewed 
within the context of evidence pertinent to this claim, tends 
not to support a conclusion that the current level of 
psychiatric disability now so markedly affects the veteran's 
employability such that a schedular rating would be 
inadequate or inappropriate.  Moreover, none of the VA 
treatment notes or the VA examination report during the 
period relative to the 2003 claim specifically refer to the 
veteran's psychiatric symptoms as presenting marked 
interference with employment, or an otherwise exceptional 
disability picture.  In light of these considerations, the 
Board is unable to conclude that the disability picture due 
to schizophrenia is so exceptional or unusual so as to 
warrant extraschedular consideration.    

In addition to the foregoing, the Board has noted that, other 
than the 2003 VA examination, the clinical evidence 
pertaining to psychiatric treatment and dated within the time 
period relevant to this appeal consists only of records of 
two outpatient visits in 2003 to a Biloxi, Mississippi, VA 
medical facility.  Most of the clinical records concern 
treatment for various physical problems.  And, the records 
from those visits, as discussed above, do not indicate 
exacerbated psychiatric symptoms such that further clinical 
evaluation may be warranted.   

Based on the above, the Board finds that the criteria are not 
met for an increased evaluation.  As the preponderance of the 
evidence is against the claim, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although the veteran's representative argued that the veteran 
did not receive Section 5103(a) notice, the Board finds that 
he did receive such notice, and that the information sent to 
him was adequate.  As this case essentially involves a 
contention in 2003 that schizophrenia has worsened and a 
determination of current extent of schizophrenia, key 
evidence would be recent evidence, lay or medical, of 
psychiatric impairment.  An April 2003 letter, sent before 
the June 2003 rating decision, told the veteran that 
pertinent evidence would be that showing worsened symptoms.  
It provided examples of the types of pertinent evidence, 
e.g., a doctor's statement with clinical findings, or 
examination or test results.  The veteran was told he could 
submit lay statements describing the authors' personal 
knowledge or observations concerning worsened symptoms.  He 
was further advised that, if he supplies enough information 
about those who have such evidence, then VA would assist him 
in obtaining the evidence, but that he himself is responsible 
to substantiate his claim with evidence not in federal 
custody.

The veteran demonstrated his understanding of what evidence 
is needed.  In 2003, he said, more than once, that he 
received all treatment at the Biloxi, Mississippi, VA medical 
facility, and the RO secured the records therefrom.  There is 
no indication that he had private or other non-VA psychiatric 
treatment, and the veteran has reported none.  He also 
provided a statement which he himself apparently prepared and 
signed (and bearing the signatures of two witnesses reported 
to be law enforcement personnel) to the effect that he has a 
worsened nervous condition, and is paranoid (belief that the 
highway patrol has been following him) and irritable.  The 
statement is self-reported history, and as well, lay evidence 
as to the law enforcement individuals' observations of 
psychiatric problems.  Importantly, the submittal of such 
evidence is indicative of the veteran's understanding that he 
can submit lay statements to support his claim.

Moreover, the rating decision and the Statement of the Case 
(SOC) explained what rating criteria govern and why those 
criteria are not met based on the evidence of record.  Even 
in February 2004, after issuance of the SOC (see VA Form 9), 
the veteran said: "I want to appeal with the evidence at 
hand."  Thereafter, neither he, nor his representative, 
argued that additional evidence exists, and that more time is 
needed to submit it or that assistance is needed to secure 
it.

Given the foregoing, the Board does not find that the failure 
to literally ask the veteran to "supply everything he has 
concerning schizophrenia," or something else to that effect, 
is prejudicial error, as it would not have resulted in 
identification of missing, pertinent evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  The veteran 
said more than once that all of his treatment was received at 
the VA medical facility, and the records therefrom were 
secured.  He was told he could supply examination results, 
but did not indicate that he underwent any examination (that 
is, other than the 2003 C&P examination ordered in connection 
with the 2003 claim).  Also, the SOC cited 38 C.F.R. § 3.159, 
from which the fourth element is derived.  Again, even after 
issuance of the SOC, the veteran did not identify sources of 
missing evidence.  

As for the timing of the section 5103(a) notice, the Board 
notes that the April 2003 letter substantially complied with 
the statutory and regulatory requirements and preceded the 
June 2003 rating decision.  Although it was augmented by 
later documents, the Board does not find that the veteran was 
prejudiced by the later notices.  As explained, the veteran 
was provided notice of his and VA's respective claim 
development responsibilities and what types of evidence would 
be pertinent to his claim.  He identified no source of 
pertinent evidence other than VA clinical records, which have 
been secured, along with contemporaneous VA C&P examination 
results.        

Finally, the claim of entitlement to service connection for 
schizophrenia was substantiated in 1997.  It is evident that, 
during the appeal period, the veteran was notified of the 
specific diagnostic code criteria that must be met to result 
in a higher rating.  Notice concerning what general 
considerations govern a decision on percentage disability 
ratings for service-connected disabilities and effective date 
criteria for service connection and for percentage ratings 
assigned to service-connected disabilities, even if it had 
been provided before the rating decision on appeal, would not 
have materially affected the evaluation of the issues on 
appeal.  Also, because the Board concludes that the rating 
code requirements for a higher rating are not met, there can 
be no prejudice to the extent VA failed to notify the veteran 
about the aforementioned general considerations concerning 
evaluation of disabilities and assignment of effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA examination findings appropriate 
to the claim, VA clinical evidence, and lay evidence.  
Despite appropriate notice during appeal, the veteran has not 
identified other sources of pertinent evidence he desires VA 
to consider before readjudicating his claim.  The veteran 
canceled the scheduled Board hearing.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met.  It is not precluded from deciding this case based on 
the evidence of record.    


ORDER

An increased disability rating for schizophrenia, 
disorganized type, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


